Exhibit 10.29

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of November 6, 2015, by and between AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company (“Buyer”), and BEAUMONT
MEDICAL BUILDING-WARREN, LLC, a Michigan limited liability company (the
“Seller”).
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property, having an effective date as of October 7, 2015 (the
“Agreement”), with regard to the Property, as more particularly described in the
Agreement;
WHEREAS, Seller’s delivery to Buyer of, among other things, a fully executed and
effective Schreiber Lease Amendment is a condition precedent to Buyer’s
obligation to proceed to Closing under Section 13(a) of the Agreement;
WHEREAS, Seller has heretofore delivered to Buyer an executed copy of the
Schreiber Lease Amendment containing terms materially different than the form of
Schreiber Lease Amendment previously approved by Buyer; and
WHEREAS, Buyer and Seller desire to amend the Agreement to revise the definition
of Schreiber Lease Amendment.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
1.Schreiber Lease Amendment. Notwithstanding anything in the Agreement to the
contrary or any other agreements or understandings to the contrary between Buyer
and Seller, the defined term “Schreiber Lease Amendment” under the Agreement
shall hereafter mean (a) the form of amendment to the Lease with Theodore
Schreiber, M.D. (“Schreiber”) attached hereto as Exhibit A and made a part
hereof, or (b) such other form of amendment to the Lease with Schreiber that is
acceptable to Buyer in its sole discretion.


2.Waiver of Termination Right. Buyer hereby waives its right under Section 6(b)
of the Agreement to terminate the Agreement prior to the expiration of the Due
Diligence Period. For the avoidance of doubt, Buyer hereby waives its right to
terminate the Agreement for title or survey matters; provided, however, such
waiver shall in no way diminish Buyer’s right to terminate the Agreement upon a
failure of the condition precedent set forth in Section 13(b) of the Agreement.


3.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties



  

--------------------------------------------------------------------------------



and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
BEAUMONT MEDICAL BUILDING-WARREN, LLC, a Michigan limited liability company


By: AR Capital, LLC,
        a Delaware limited liability company,
        its sole member






By: /s/ William M. Kahane
Name: William M. Kahane
Title: Manager
By:/s/ Jeffrey E. Sobel
Name: Jeffrey E. Sobel
Title: President




First Amendment to PSA – Beaumont Medical Center

